    Case 5:19-cv-00109-LGW-BWC Document 93 Filed 02/05/21 Page 1 of 3




           In the United States District Court
           for the Southern District of Georgia
                    Waycross Division
BRANTLEY COUNTY DEVELOPMENT
PARTNERS, LLC,

     Plaintiff,
                                               No. 5:19-CV-109
     v.

BRANTLEY COUNTY, GEORGIA by and
through its Chairman and
Members of the Brantley County
Board of Commissioners; CHRIS
“SKIPPER” HARRIS, RANDY
DAVIDSON, BRIAN HENDRIX, JESSE
MOBLEY AND RAY GRIFFIN, all in
their individual and official
capacities as Commissioners,

     Defendants.


                                 ORDER

     On September 24, 2020, the Court held a hearing on Plaintiff’s

Motion for Preliminary Injunction. Dkt. Nos. 65, 58. Plaintiff

moved to expedite discovery after that hearing, and on September

30, 2020, the Court issued an order granting a period of expedited

discovery. Dkt. Nos. 67, 69. Following the close of expedited

discovery, Plaintiff and Defendants filed supplemental briefs on

the pending Motion for Preliminary Injunction. See Dkt. Nos. 83,

87. While this case has had the benefit of discovery and thorough
       Case 5:19-cv-00109-LGW-BWC Document 93 Filed 02/05/21 Page 2 of 3



briefing, the Court finds that a factual dispute remains that

requires an evidentiary hearing.

        At the hearing, Defendants submitted that there is evidence

in the record that Chairman Charlie Summerlin did not sign the

February 6, 2015 letters issued to Claudia Moeller at the EPD.

Dkt.    No.   66   at   62-63.   In   his   deposition,   Chairman   Summerlin

testified that he did not sign the letters and that his signatures

on the 2015 letters and the 2015 meeting minutes attended by

Summerlin appear “too small” to be his signature. Dkt. No. 89-1 at

29, 33-38, 50-51, 59. In its supplemental brief, Plaintiff disputes

Chairman Summerlin’s testimony and contends that it “lacks any

modicum of credibility.” Dkt. No. 83 at 15. Plaintiff submits that

Carl Rowland’s deposition demonstrates that Chairman Summerlin

did, in fact, sign the letters in the presence of multiple people.

Id. at 17; Dkt. No. 88-1 at 20-22.

        An evidentiary hearing is not always required before the

issuance of a preliminary injunction. See Transcon. Gas Pipe Line

Co., LLC v. 6.04 Acres, More or Less, 910 F.3d 1130, 1169 (11th

Cir. 2018). However, an evidentiary hearing is required for entry

of a preliminary injunction “where facts are bitterly contested

and credibility determinations must be made to decide whether

injunctive relief should issue.” Cumulus Media, Inc. v. Clear

Channel Commc’ns, Inc., 304 F.3d 1167, 1178 (11th Cir. 2002). As

such, the Court finds that a hearing on the validity of the 2015
    Case 5:19-cv-00109-LGW-BWC Document 93 Filed 02/05/21 Page 3 of 3



letters is appropriate and warranted by the present dispute.            The

hearing is scheduled for Wednesday, February 10, 2021 at 10 o’clock

a.m. in Courtroom One of the Federal Courthouse in Brunswick,

Georgia.



     SO ORDERED, this 5th day of February, 2021.




                           HON. LISA GODBEY WOOD, JUDGE
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
